Robinson, J.
(specially concurring). The plaintiff brings this action in the form of a suit to quiet title to land. It avers that it has some title or interest in some 120 tracts of land in Oliver county, to wit, “Mineral Rights” and that defendant claims certain liens adverse to the plaintiff. Defendant county by answer sets up a claim of lien, and it was duly adjudged that the claim of the county is void, and defeudant appeals to this court.
The claim is based on certain tax proceedings for the year 1912, which are manifestly void, for the reason that in 1912 there was no assessment for taxation of the mineral rights described in the pleadings.
The only question is, Can the plaintiff maintain this action? It is not an action in equity, because the complaint makes no appeal to equity. It is based on the statute, which provides: “An action may be maintained by any person having an estate or interest in real property against another who claims an estate or interest therein adverse to him for the purpose of determining such adverse claim.” Rev. Codes 1899,, § 5904. The plaintiff does not come within the statute. Neither the complaint nor the evidence shows that the plaintiff has any title or interest in the lands. The complaint avers merely that the plaintiff has an estate and interest in certain described lands, to wit, “Mineral Rights.” It contains not a word to show that there is any mineral on either or any of the tracts of land. In the brief of the respondent it is said no examination of these lands has been made, and it is not known whether they contain mineral of any kind or not; and that is strictly in accord with the stipulation, § 19. Now as the pleadings and the evidence fail to show that the plaintiff has any title or interest in the lands, the case presents merely a moot question, and not any right to real property. Hence, the action should be dismissed. This court will not waste its time in considering and deciding cases about nothing.